Bikdzell, J.
This action is one involving the validity of an election held in the defendant school district on May 22, 1918, for the purpose of changing the location of the consolidated school therein. Prior to the consolidation in August, 1917, three schools, located in different parts of the district, were conducted. Under the authority of § 1190, Compiled Laws of 1913, .an election was held on August 1, 1917, resulting in the consolidation of the schools, and the site of the consolidated school was determined to be a site already owned by the district, near the village of Temple. In the month of May following, a petition was presented to the school board, signed by more than one third of tho electors of the district, asking that an election be called to submit the question of the removal or change of site of the consolidated school from the village of Temple to a site in section 16 in the same township. In pursuance of the petition an election was called and held, at which a majority voted in favor of the site in section 16.
The only question considered by the district court, and the only question that is here for consideration, is as to the legality of the last election. The proper solution of this question depends upon the construction of certain sections of the School Code. Section 1184 of the Compiled Laws of 1913 authorizes the boárd of directors of common school districts to call an election to vote upon the question “of the selection, purchase, exchange, or sale of a schoolhouse site (or) of the *7erection, removal, or sale of a schoolhouse,” whenever, in the judgment of the board, it is desirable or necessary to the welfare of the schools in the district; and it is also therein provided that such elections may be called in response to petitions signed by one third of the voters of the district. It is contended by the appellant that this section authorized the election which was held in May, and that consequently the site of the consolidated school was legally changed from the village of Temple to the site in section 16. The respondents, on the other hand, contend that no authority exists for the changing of the site of the consolidated school, and to support this contention they rely upon § 1190 of the Compiled Laws of 1913. This section is of more recent origin than § 1184. It provides for the holding of elections to determine the questions of conveying pupils at the expense of the district to and from schools already established in common school districts, of consolidating two or more schools, and of selecting a site and erecting a suitable building or of making suitable additions to buildings already erected to accommodate pupils of the schools to be vacated. The argument is advanced that, since § 1184 originally applied only to such schools as were customarily maintained within common school districts, before authority existed for the establishment of consolidated schools, the section has no application to the location or relocation of schools of the latter sort. It is claimed that §§ 1184 and 1185 are inconsistent with the policy of consolidation as expressed in the statutes; but we are not convinced that there is such inconsistency as to require us to hold the former sections wholly inapplicable to proceedings looking to the removal or relocation of a consolidated school.
The effect of an election under .§ 1190 of the Compiled Laws of 1913, where the majority of the votes are in the affirmative, is to create a consolidated school and to select a site therefor. The provisions of the statute bearing upon the operation of a consolidated school clearly contemplate that there shall be but one such school within a district, and the powers of the board of directors, with respect to the selection, purchase, exchange, or sale of a site or the removal of a schoolhouse from the site of a consolidated school, are. certainly no more extensive than the powers of the same board with respect to similar matters affecting ordinary schools; and the same is true as to the voters of the-district. Sections 1184 and 1185 provide for these matters, and, in *8our opinion, these sections are as applicable to consolidated schools as to any other schools within a common school district. Upon the hypothesis that these sections are applicable, it becomes necessary to determine whether or not they authorized the election held in the instant case, and the further proceedings pursuant thereto.
The school having been located upon the site near the village of Temple, in August, 19l7j it could only be removed therefrom by the combined action of the board and the voters of the district, acting under the authority of §§ 1184 and 1185 of the Compiled Laws of 1913. Section 1184 seems to authorize a vote upon any question which may arise in connection with the locating or relocating of a school within a district. The section immediately following provides that it shall requix’e a vote of two thirds of the votei’S present and voting at a meeting to order the removal of a schoolhouse, and that a schoolhouse so removed cannot be again l’emoved within three years from the date of such meeting. We are of the opinion that the expression “removal of the schoolhouse,” as used in this section, implies all of the proceedings incident to the relocation of a school, including the purchase of a site and the erection thereon of' a school building. The meaning of such statutes is not to be gathered from exact grammatical analysis and definition. The plain meaning is that schools ax*e to be moved only with the consent of the voters, and that the best interests of the schools demand that the right be exercised under prescribed limitations as to time. To give full effect to the election held in 1917, as a result of which the schools were consolidated and the site chosen near the village of Temple, it must be held that that election located the consolidated school; and in order that the school may be removed fx-om the location so established it is requisite that the proposition should receive the two-thirds vote required for removal. Not having received that vote, the consolidated school within the defendant district is still legally located upon the site near the village of Temple. For like interpretations of similar statutes, see State ex rel. Jay v. Marshall, 13 Mont. 136, 32 Pac. 648; Kessler v. State, 146 Ind. 221, 45 N. E. 102. See also Stayton v. Butcher, 16 Okla. 232, 82 Pac. 726. While so located the board has xxo authority to expend moneys incident to the improvement of a site to which they are not, and may never be, authorized to remove the school. It follows from this that the order appealed froxn is correct, and it is affirmed.